SMITH, J.
The learned judge below has held that the by-laws passed in November, 1892, and those in March, 1893, were ineffective *614and void because they discriminated in providing for the payment in full of the certificates of those members who became such after September, 1892. He then finds that the by-laws of January, 1892, have been repealed. Upon this finding he has directed judgment for the full amount of the certificate. If the by-laws of January and November, 1892, and of March, 1893, are thus disposed of, the plaintiff's right would seem to rest upon the by-laws of 1886. There seems to be no proof in the case as to what would have been received under one assessment under the by-laws of 1884 and 1886, and without that proof I am unable to understand upon just what basis the judgment can rest. The assessment made in 1895 was made at the rate prescribed in the by-laws of 1893. That rate was prescribed upon the basis of one assessment per month, and was naturally much larger than an assessment would be if under the by-laws an assessment was to be made upon the death of each member. The fact, ■therefore, that the sum of $4,000 was received upon the November .assessment in 1895, is not, in my judgment, sufficient to show that an assessment under the by-laws of 1886 would have produced a sum ■sufficient to pay the plaintiff’s certificate.
The right of the defendant to make by-laws and to alter them •seems to be within the law. These mutual insurance companies are not organized for profit, but for mutual protection. It is essential to their existence that with varying circumstances, and with greater demands for death losses, the rates should change, as well as the mode of payment of death claims. Evans, in his application, agreed to be bound by the by-laws of the association “now in force or which may hereafter be adopted by the same or its board of directors.” 'This application, together with the certificate of membership and the by-laws, forms the contract by which plaintiff’s rights are to be determined. The by-laws themselves had a specific provision as to the power and method of amendment. That Evans’ contract was subject to modification by reasonable change in the by-laws seems to be held in McCable v. Society, 24 Hun, 149; also Poultney v. Bachman, 31 Hun, 49. In Poultney v. Bachman, Justice Learned says:
“The only contract between the plaintiff and the lodge is that which is made by the constitution and the by-laws signed by him. And relying on these as the contract, he must take them all. He" cannot claim the benefit of -one and reject another. He cannot single out one by-law, and say that this is absolute, and that it cannot be amended and repealed, because the power to amend or repeal is contained in another by-law. But constitution and by-laws must be taken as a whole. And the by-law on which he relies does not of itself constitute the whole contract. That by-law was liable to be .amended or repealed, and it was amended. The power to amend was as much a part of the contract into which the lodge entered as was the by-law under which the plaintiff claims.”
See, also, Stohr v. Society, 82 Cal. 557, 22 Pac. 1125; Society v. McVey, 92 Pa. 510; Fullenwider v. Supreme Council of Royal League, 180 Ill. 621, 54 N. E. 485, 72 Am. St. Rep. 239; Supreme Lodge Knights of Pythias v. Knight, 117 Ind. 489, 20 N. E. 479, 3 L. R. A. 409.
The by-laws of November, 1892, and of March, 1893, have been field to be void as discriminating between different classes of cer*615tificates. This has been held to be an unreasonable by-law. But this by-law was enacted by statutory requirement. If the by-law had not been passed, the statute itself would have worked out the same discrimination, and compelled the payment in full of policies thereafter taken. It can hardly be said to be unreasonable, as it has worked to the direct advantage of this plaintiff. Since the passage of the by-law a large number of members have been admitted, who have contributed their share to make up this fund, to a part of which this plaintiff is entitled, while among the beneficiaries to be paid there is one under a certificate taken since September 30, 1892. From the assessment he gets the exact proportion as does the plaintiff. He is required to be paid in full, and he is paid in full, from a surplus fund held by the corporation. To this fund this plaintiff had no right whatever for the payment of her certificate. As long, then, as the additional payments under the certificates issued after September 30, 1892, do not come from any fund to which the holders of the older certificates are entitled, so that the rights of the older certificates, as they then existed, are in no way diminished, there seems to be lacking that discrimination which would vitiate the amended by-law, even if a discrimination made by the statute itself would otherwise have that'effect. It is perhaps unnecessary, however, to go to this extent in the present case. The learned judge has held that the bylaws of January 11, 1892, have been repealed by the by-laws of November 29th, and that those by-laws, as well as the by-laws of March 10, 1893, were void. If those by-laws be held void, they would not operate to repeal the by-laws of January 11, 1892; but, whether void or valid, it seems clear that as to the policies existing before September 30, 1892, the by-laws of January 11, 1892, are retained as the measure of the rights of the holders thereof. This is so by the explicit declaration both of the by-laws of November, 1892, and of March, 1893. But the by-laws of January, 1892, in no way discrinv-inate between different classes of policy holders. Those by-laws were passed before the law in that year was changed to compel payment in full to certificate holders for certificates thereafter issued. If the bylaws of January, 1892, were valid and binding, and regulated the payment of this certificate, then the defendant’s offer to the plaintiff of $340 was in full of all her rights therein. This same result is also reached under the by-laws of November, 1892, and March, 1893.
But the by-laws of January, 1892, are challenged as ineffective for two reasons: Those by-laws provided that they were to become effective when the board of directors deemed it expedient to put them in force. There appears to have been no formal resolution of adoption passed by the board of directors. For this, as one reason, plaintiff claims that they never became effective. But directly after their passage they were in fact accepted and adopted by the board of directors. Those by-laws changed the method of assessment and the entire method of payment of death claims. From the time of their passage, all assessments were made thereunder, and all death losses paid in accordance with the rule therein specified. Under these conditions, we think that a formal resolution of adoption by the' board ■of directors was unnecessary. The actual adoption of the by-laws *616is evidence of their judgment of its expediency, and satisfies the condition under which they were passed by the association.
A more serious objection, however, is raised to the validity of these by-laws. They were to become effective whenever the board of directors deemed expedient. The statute authorizes the association, and not its board of directors, to make and amend by-laws. The plaintiff contends that, by leaving it to the directors to say when the by-laws shall be adopted, it has delegated to the directors' the making of the by-laws, and that such by-laws are therefore void. It is true that whether the by-laws shall become effective depends upon the judgment of the board of directors, and to this extent they are allowed to say whether the association shall proceed under the old by-laws or under the amended by-laws.
The appellant’s answer to this objection is that, where an association is authorized to make by-laws, it may delegate the power to some select body. To this proposition some cases are cited holding this as a general proposition, but as applied to this case the answer is not quite satisfactory. These by-laws are not ordinary by-laws, governing the method of procedure only. They are by-laws which affect and alter the very contract itself. I should hesitate, therefore, to hold that the statutory power given to the association to make by-laws affecting and altering the contract of insurance might be delegated to any select body, even though it be the board of directors of the corporation. A better answer to the objection seems to me to be that the power to make or amend a by-law has not in this case been delegated to the directors. The time when it shall take effect, only, is given to-the directors to determine; and this they are to determine when the affairs of the association are such as to render it expedient, in their judgment, that the by-law should take effect. In Cincinnati, W. & Z. R. Co. v. Clinton Co. Com’rs, I Ohio St. 77, it was held that an act of the general assembly authorizing the commissioners of said county to subscribe to the capital stock of the relator did not delegate legislative power, in providing that the subscription should not be made until the assent of a majority of the electors of the county was first obtained at an election held for that purpose. The objection was there made that by the act the legislature had sought to delegate its legislative power in the discretion given to the electors of the county to say whether the subscription should be made. At page 88 the opinion, in part, reads:
“But because sucb a discrimination is given, are these and all similar enactments to be deemed imperfect and nugatory? It would take a bold man to affirm it. In what does this discretion consist? Certainly not in fixing the terms and conditions upon which the act may be performed, or the obligations thereupon attaching. They are all irrevocably prescribed by the legislature, and, whenever called into operation, conclusively govern every step taken. The law is therefore perfect, final, and decisive in all its parts, and the discretion given only relates to its execution. It may be employed or not. If employed, it rules throughout. If not employed, it still remains the law, ready to be applied whenever the preliminary condition is performed. The true distinction, therefore, is between the delegation of power to make the law, which necessarily involves a discretion as to what it shall be, and conferring an authority or discretion as to its execution, to be exercised under and in pursuance of the law. The first cannot be done. To the latter, no valid objection can be made.”
*617See, also, Field v. Clark, 143 U. S. 649, 693, 694, 12 Sup. Ct. 495, 36 L. Ed. 294.
In all our state constitutions the legislative power is vested in the legislatures. If legislation, then, may be within the constitution, and be conditioned upon the approval of any body outside of the legislature itself, analogy would authorize the passing by this association of this by-law, subject as to the time of its execution to the judgment, and discretion of the directors.
But appellant has another ground upon which, I think, it may securely stand in this controversy. These amended by-laws were-passed and put into operation in 1892. It does not appear in the case whether Evans was present and consented to their original adoption. In his application for membership he has consented to be-bound by the by-laws which might thereafter be adopted by the association “or its board of directors.” He is presumed conclusively to have knowledge of the by-laws of the association. 1 Bac. Ben. Soc. § 81. Aside from this presumption, the change in the method of assessment was notice to him of the change in the by-law. Under this changed method of assessment, he proceeded from January, 1892, for pver three years, without dissent. Under these facts, he must be deemed to have assented to the modification of his contract which the amended by-laws purported to make, and, having assented, the objection of his beneficiary to that modification comes now too late. Koeth v. Indemnity Co., 37 App. Div. 146, 55 N. Y. Supp. 768; MacDowell v. Ackley, 93 Pa. 277; Bogards v. Insurance Co., 79 Mich. 440, 44 N. W. 856. In the case of Parmelee against the same defendant (not officially reported), one Stephen Parmelee received a certificate upon the 7th day of April, 1884, and died upon the 3d day of October, 1900. It was held by Justice Childs, presiding in the Eighth district, that the rights of the beneficiary under the certificate were to be determined by the by-laws in effect upon the 3d day of October, 1900, which were the by-laws passed in March, 1893.
For the reasons stated, and within the authorities cited, we are-unable to agree with the learned trial judge in the conclusion reached.
Judgment reversed on law and facts, and new trial granted, witli costs to appellant to abide event. All concur, except PARKER, P. J., who dissents.